Title: To James Madison from the Reverend James Madison, 1 August 1787
From: Madison, James (Reverend)
To: Madison, James


Dear Col.
Aug. 1. 1787. Williamsb.
We are here, & I beleive every where, all Impatience to know Something of your conventional Deliberations. If you cannot tell us what you are doing, you might at least give us some Information of what you are not doing. This wd. afford a Clue for political Conjecture, and perhaps be sufficient to satisfy present Impatience. I hope you have already discoverd the Means of preserving the American Empire united—& that the Scheme of a Disunion has been found pregnant with the greatest Evils. But we are not at this Distance able to judge with any Accuracy upon subjects so truely important & interesting as those wch. must engage you at present. We can only hope, that you will all resemble Cæsar, at least in one particular, “nil actum reputans si quid superesset agendum”; & that your Exertions will be commensurate to the great Expectations wch. have been formed. It is probable my Observations upon Mr. A’s Book must have appeared to you to be hasty & undigested. I wish to know what you think of it. Congress, I find, by a late Ordinance establishing temporary Govts. in the new States, have adopted the Adamic Idea. Would not the other States be wise to wait for the Issue of the Experiment wch. will there be made. We shall then have two important Expts. going on at the same Time—The Results of wch. may be the best Guide.
If you be not better or too much engaged I beg you wh. is the principal Object of this Letter to favour me with a few Lines & to beleive me to be most sincerely Dr Col. Yr. Friend
J Madison
Pray remember me to Mr Blair The Govr. & M’Clurg.
